Exhibit 21 Subsidiaries of the Registrant Wholly-Owned Subsidiaries of Vecast Inc. Subsidiary Name Place of Incorporation Vecast China Co., Ltd. (also known as “Zhongdiantong (Beijing) Digital TV Development Co., Ltd.”) People’s Republic of China Vecast Software Co., Ltd. (also known as “Vecast (Beijing) System Software Development Co. Ltd.”) People's Republic of China. Wholly-Owned Subsidiary of Vecast China Co., Ltd. Subsidiary Name Place of Incorporation Vecast Info. Co., Ltd. People’s Republic of China
